Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on September 2, 2021 has been entered.
Claims 1, 5-6, 12-13, and 17-18 are pending.
Election/Restrictions
Applicant elected without traverse of Group I in the reply filed on December 4, 2020.  Applicant elected without traverse of the species SEQ ID NO:2 as the mutant conserved domain of the mutant glucose dehydrogenase and SEQ ID NO:6 as the mutation primer in the reply filed on April 14, 2021.
Claims 5-6, 12-13, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.

Response to Arguments
 	Applicant’s amendment and arguments filed on September 2, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Objection to the Specification
The specification has been amended to correct the spelling of B. meaterium” to “B. megaterium”.  Therefore, the objection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 has been amended to delete the phrase “changing a coenzyme activity” and “preference of glucose dehydrogenase”.  Therefore, the rejections of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention have been withdrawn. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recite the limitation “changing an activity of glucose dehydrogenase” in line 1 and “change the activity of glucose dehydrogenase” in line 9. The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner.  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recite the limitation “changing … glucose dehydrogenase” in lines 1-2. The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner.  It is unclear as to what aspects of the glucose dehydrogenase is changed; whether the change is an amino acid modification, post-translational modification, or another change.  It is suggested that applicants clarify the meaning of the change. This rejection resulted from newly amended claim 1.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recite the limitation “wherein NAD(P)+ is used as a coenzyme..so as to change the activity of glucose dehydrogenase” in lines 8-9. The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner.  It is 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recite the limitation “wherein the glucose dehydrogenase is the enzyme activities on NAD+ and NADP+ in line 10. The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner.  It is unclear as how the glucose dehydrogenase enzyme is also an enzyme activity.  It is also unclear if “the glucose dehydrogenase” recited in the limitation refers to the mutant glucose dehydrogenase comprising SEQ ID NO:2 or the unmodified glucose dehydrogenase comprising SEQ ID NO:1.  This rejection resulted from newly amended claim 1.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “derived from B. megaterium IWG3.. derived from B. megaterium AS1.223” in lines 11-13.  The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner. Literally, while the term “derived” means “to isolate from or obtain from a source”, the above term could also B. megaterium IWG3 or B. megaterium AS1.223 encompasses the wildtype glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.223 or encompasses any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.223.  Examiner has interpreted the limitation to encompass any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.22.  Examiner has given the same interpretation while considering the claims for all other rejections.  This rejection resulted from newly amended claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitations “changing an activity of glucose dehydrogenase” and “changing.. glucose dehydrogenase” are indefinite, see the 112(b) rejections above, and have been broadly interpreted as changing any activity, coenzyme specificity, and any properties of the glucose dehydrogenase.  The limitation “glucose dehydrogenase is the enzyme activities on NAD+ and NADP+” is indefinite, see the 112(b) rejection above, and has been broadly interpreted as the unmodified glucose dehydrogenase comprising SEQ ID NO:1 using NAD+ and NADP+ as the coenzyme. The limitation “derived from B. megaterium IWG3.. derived from B. megaterium AS1.223” is indefinite, see the 112(b) rejection above and has been broadly interpreted to encompass any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.223.  Therefore, the claim encompasses a method for changing any activity, coenzyme activity or coenzyme specificity to any coenzyme and changing any preference or any properties of any glucose dehydrogenase of any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.223 comprising the consensus sequence of SEQ ID NO:1 (GXXXGXG) by substituting the 4th amino acid of SEQ ID NO:1 to a Gly residue resulting in the consensus sequence of SEQ ID NO:2 (GXXGGXG).  Thus, the claims are drawn to a method of changing any activity, the coenzyme activity or specificity to a genus of activity, coenzyme and changing a genus of preferences or properties of a genus of glucose dehydrogenase 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “changing an activity of glucose dehydrogenase and glucose dehydrogenase”, “wherein NAD(P)+ is used as a coenzyme to specifically catalyzes D-glucose to produce β-D-glucolactone so as to change the activity of glucose dehydrogenase”, “glucose dehydrogenase is the enzyme activities on NAD+ and NADP+”, and  “glucose dehydrogenase derived from B. megaterium IWG3 and the glucose dehydrogenase derived from B. megaterium AS1.223” comprising the consensus sequence of SEQ ID NO:1 fails to provide a sufficient description of the genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The 
The consensus sequence of GXXXGXG (SEQ ID NO:1) is found in polypeptides that are unrelated to glucose dehydrogenases, see the sequence alignment below, and a Blast search of the consensus sequence does not provide any significant similarity to protein sequences in NCBI Database, see the results below. The specification is limited to a method of substituting the fourth amino acid of the consensus sequence of SEQ ID NO:1 comprised in the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) or the B. megaterium AS1.223  glucose dehydrogenase (GDH233), which corresponds to amino acid at position 17 of both of the full length glucose dehydrogenases, wherein the mutant GDH DN46 consisting of T17G substitution and mutant GDH233 consisting of the K17G substitution have increased glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the two examples described above is not enough and does not constitute a representative number of species to describe the whole genus and there is no evidence on the record of the relationship between the structure of the GDH DN46 or GDH233 and the structure of th amino acid of the consensus sequence SEQ ID NO:1 to a glycine residue.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, the claims encompasses a method of modifying many functionally unrelated polypeptides encompassed within the scope of these clams, including partial sequences, resulting in a substantial variation within the genus.  The genus of these polypeptides comprise a large variable genus with the potentiality of having different activity or no activity.  The specification is limited to a method of modifying the fourth amino acid of the consensus sequence of SEQ ID NO:1 comprised in the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) and B. megaterium AS1.223  glucose dehydrogenase (GDH233), which corresponds to amino acid at position 17 of both of the full length glucose dehydrogenase, wherein the mutant GDH DN46 consisting of T17G substitution and mutant GDH233 consisting of the K17G substitution have increase glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively.   The specification to fails to describe additional representative species of the polypeptides by any identifying characteristics or properties of the polypeptides, for which no predictability of function is apparent.  Therefore, one skilled in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.    

Further, the specification does not disclose how to isolate and modify any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.22 having the consensus sequence of SEQ ID NO:1 other than GDH DN46 and DGH233.  The consensus sequence of GXXXGXG (SEQ ID NO:1) is found in polypeptides that are unrelated to glucose dehydrogenases, see the sequence alignment below, and a Blast search of the consensus sequence does not provide any significant similarity to protein sequences in NCBI Database, see the results below. Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.22 having the consensus sequence of SEQ ID NO:1. Therefore, the specification does not provide an actual reduction to practice of a method of modifying 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claim 1.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicant should note that the rejection has been amended in light of the amendment of the claim.  
Applicant argues that since the coenzyme activity of glucose dehydrogenase is defined as “the activity of glucose dehydrogenase, as a key enzyme in a pentose phosphate metabolism pathway, uses NAD(P)+ as a coenzyme and specifically catalyzes D- glucose to produce B-D-glucolactone”, the features of claim 1 are sufficiently clear to comply with the written description requirement.
This is not found persuasive.  Claim 1 does not recite the limitation that the coenzyme activity of glucose dehydrogenase is defined as “the activity of glucose 
Applicant argues that since the glucose dehydrogenase in claim 1 is defined as “the enzyme activities on NAD+ and NADP+” and clearly defines the property of the glucose dehydrogenase, the features of claim 1 are sufficiently clear to comply with the written description requirement.
This is not found persuasive. The limitation “wherein the glucose dehydrogenase is the enzyme activities on NAD+ and NADP+” recited in clam 10 is indefinite, as discussed above in the 112(b). It is unclear as how the glucose dehydrogenase enzyme is also an enzyme activity.  It is also unclear if mutant glucose dehydrogenase comprising SEQ ID NO:2 uses NAD+ and NADP+ as the coenzyme or if the unmodified glucose dehydrogenase comprising SEQ ID NO:1 uses   NAD+ and NADP+ as the coenzyme. Further, the recitation of “the enzyme activities on NAD+ and NADP” fails to provide a sufficient description of the genus of glucose dehydrogenase used/made in the claimed method as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  
B. megaterium TWG3 and the glucose dehydrogenase GDH233 derived from B. megaterium AS1.223, a specific glucose dehydrogenase is defined,(2) since claim 1 recites all the technical features of the original claim 3, that is, that the four glucose dehydrogenase mutants T17G, T17K, T17R and K17G and these four mutants had significant effects on the enzyme activities on NAD+ and NADP+, and (3) since claim 1 of the present application defines the specific species source of glucose dehydrogenase and the sequence of the four mutants after site-directed mutation, the possibility of “any glucose dehydrogenase having the consensus sequence of SEQ ID NO:1 other than GDH DN46 and DGH233” is excluded”, the claim meets the written description requirement.
This is not found persuasive.  The limitation “derived from B. megaterium IWG3.. derived from B. megaterium AS1.223” is indefinite, see the 112(b) rejection above and has been broadly interpreted to encompass any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.223.  Therefore, the claims are drawn to a method of changing any activity, the coenzyme activity or specificity to a genus of activity, coenzyme and changing a genus of preferences or properties of a genus of glucose dehydrogenase mutants having unknown structure except comprising the consensus sequence GXXXGXG (SEQ ID NO:1) by substituting the 4th amino acid of SEQ ID NO:1 to a Gly residue, resulting in the consensus sequence of GXXGGXG SEQ ID NO:2.  The specification does not disclose how to isolate and modify any glucose dehydrogenase other than GDH DN46 and DGH233 or to how to make any mutant glucose dehydrogenase comprising the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) or B. megaterium AS1.223  glucose dehydrogenase (GDH233), wherein the mutant GDH DN46 consisting of the T17G substitution and the mutant GDH233 consisting of the K17G substitution have increased glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively.  Further, the consensus sequence of GXXXGXG (SEQ ID NO:1) is found in polypeptides that are unrelated to glucose dehydrogenases, see the sequence alignment below, and a Blast search of the consensus sequence does not provide any significant similarity to protein sequences in NCBI Database, see the results below. Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.22 having the consensus sequence of SEQ ID NO:1. Therefore, the specification does not provide an actual reduction to practice of a method of modifying the claimed glucose dehydrogenase because the specification fails to disclose the structure features of any glucose dehydrogenase having the consensus sequence of SEQ ID NO:1 other than GDH DN46 and DGH233. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Applicant argues that since site-directed mutation of single point mutations is a well known technology and is no longer such an unpredictable technology, one of 
This is not found persuasive. Determination of undue experimentation is a test of enablement and not written description, see MPEP 2164.  Further, while site-directed mutation of single point mutations is a well known technology and is no longer such an unpredictable technology, the claims are not directed to a method of making a single point mutation in the amino acid sequence of a glucose dehydrogenase having a defined structure, such as the B. megaterium IWG3 glucose dehydrogenase or B. megaterium AS1.223 glucose dehydrogenase.  Instead, the claims are directed to a method of changing any activity, the coenzyme activity or specificity to a genus of activity, coenzyme and changing a genus of preferences or properties of a genus of glucose dehydrogenase having unknown structure except comprising the consensus sequence of GXXXGXG (SEQ ID NO:1) by introducing a Gly residue into the 4th amino acid of SEQ ID NO:1.  The specification is limited to the teaching of a method of substituting the fourth amino acid of the consensus sequence of SEQ ID NO:1 comprised in the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) and B. megaterium AS1.223  glucose dehydrogenase (GDH233) to a Gly residue, which corresponds to amino acid at position 17 of both of the full length glucose dehydrogenase, wherein the mutant GDH DN46 consisting of T17G substitution and mutant GDH233 consisting of the K17G substitution have increase glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively.   There was no general knowledge in the art about changing the coenzyme specificity and any preferences/properties of any glucose 
Hence the rejection is maintained.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of substituting the fourth amino acid of the consensus sequence of SEQ ID NO:1 comprised in the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) and B. megaterium AS1.223  glucose dehydrogenase (GDH233) to a Gly residue, which corresponds to amino acid at position 17 of both of the full length glucose dehydrogenase, wherein the mutant GDH DN46 consisting of T17G substitution and mutant GDH233 consisting of the K17G substitution have increase glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively, does not reasonably provide enablement for a method for changing any activity, coenzyme activity or coenzyme specificity to any coenzyme and changing any preference or any properties any glucose dehydrogenase comprising the consensus sequence GXXXGXG (SEQ ID NO:1)  or GXXGGXG (SEQ ID NO:2) by substituting the 4th amino acid of SEQ ID NO:1 with another residue or a Gly residue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitations “changing an activity of glucose dehydrogenase” and “changing.. glucose dehydrogenase” are indefinite, see the 112(b) rejections above, and have been broadly interpreted as changing any activity, coenzyme specificity, and any properties of the glucose dehydrogenase.  The limitation “glucose dehydrogenase is the enzyme activities on NAD+ and NADP+” is indefinite, see the 112(b) rejection above, and has been broadly interpreted as the unmodified glucose dehydrogenase comprising SEQ ID NO:1 using NAD+ and NADP+ as the coenzyme. The limitation “derived from B. megaterium IWG3.. derived from B. megaterium AS1.223” is indefinite, see the 112(b) rejection above and has been broadly interpreted to encompass any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.223.  Therefore, the claim encompasses a method for changing any activity, coenzyme activity or coenzyme specificity to any coenzyme and changing any preference or any properties of any glucose dehydrogenase of any variants or any mutants of a glucose B. megaterium IWG3 or B. megaterium AS1.223 comprising the consensus sequence of SEQ ID NO:1 (GXXXGXG) by substituting the 4th amino acid of SEQ ID NO:1 to a Gly residue resulting the consensus sequence of SEQ ID NO:2 (GXXGGXG).  Thus, the claims are drawn to a method of changing any activity, the coenzyme activity or specificity to any activity, coenzyme and changing any preferences or properties of any glucose dehydrogenase mutants having unknown structure except comprising the consensus sequence GXXGGXG (SEQ ID NO:2).
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides comprising the consensus sequence of SEQ ID NO:2.  In the instant case, the specification is limited to a method of substituting the fourth amino acid of the consensus sequence of SEQ ID NO:1 comprised in the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) and B. megaterium AS1.223  glucose dehydrogenase (GDH233) to a Gly residue, which corresponds to amino acid at position 17 of both of the full length glucose dehydrogenase, wherein the mutant GDH DN46 consisting of T17G substitution and mutant GDH233 consisting of the K17G substitution have increase glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications 
In the absence of: (a) rational and predictable scheme for making any mutants of any polypeptides having unknown structure except comprising the consensus sequence of SEQ ID NO:2 resulting in a polypeptide having glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property compared to the parent polypeptide and (b) a correlation between structure and the function of having glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property compared to the parent polypeptide, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property compared to the parent polypeptide.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property compared to the parent polypeptide or predict said function of a polypeptide from its primary structure based on the seven amino acid consensus sequence of SEQ ID NO:1.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within any polypeptide comprising SEQ ID NO:1 other than the 4th amino acid that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property compared to the parent polypeptide, (2) which segments of a 
In addition, the quantity of experimentation in this area is extremely large since there is significant variability in the structure of the polypeptides comprising SEQ ID NO:1 and having glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property compared to the parent polypeptide.  The consensus sequence of GXXXGXG (SEQ ID NO:1) is found in polypeptides that are unrelated to glucose dehydrogenases, see the 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of a method of substituting the fourth amino acid of the consensus sequence of SEQ ID NO:1 comprised in the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) and B. megaterium AS1.223  glucose dehydrogenase (GDH233) to a Gly residue, which corresponds to amino acid at position 17 of both of the full length glucose dehydrogenase, wherein the mutant GDH DN46 consisting of T17G substitution and mutant GDH233 consisting of the K17G substitution have increase glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively.   The speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having unknown structure except having the consensus sequence of SEQ ID NO:1, wherein substituting the 4th amino acid of SEQ ID NO:1 results in a polypeptide having glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property 
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicant should note that the rejection has been amended in light of the amendment of the claim.  

This is not found persuasive.  Claim 1 does not recite the limitation that the coenzyme activity of glucose dehydrogenase is defined as “the activity of glucose dehydrogenase, as a key enzyme in a pentose phosphate metabolism pathway, uses NAD(P)* as a coenzyme and specifically catalyzes D- glucose to produce B-D-glucolactone” and therefore, Applicant’s argument is moot.  .   
Applicant argues that since the glucose dehydrogenase in claim 1 is defined as “the enzyme activities on NAD+” and NADP+” and clearly defines the property of the glucose dehydrogenase, the features of claim 1 are sufficiently clear to comply with the enablement requirement.
This is not found persuasive. The limitation “wherein the glucose dehydrogenase is the enzyme activities on NAD+ and NADP+” recited in clam 10 is indefinite, as discussed above in the 112(b) rejection. It is unclear as how the glucose dehydrogenase enzyme is also an enzyme activity.  It is also unclear if mutant glucose dehydrogenase comprising SEQ ID NO:2 uses NAD+ and NADP+ as the coenzyme or if the unmodified glucose dehydrogenase comprising SEQ ID NO:1 uses   NAD+ and NADP+ as the coenzyme.  Further, the recitation of “the enzyme activities on NAD* and NADP”  fails to provide (a) any rational and predictable scheme for making any mutants of any glucose dehydrogenase having unknown structure except comprising the 
Applicant argues that since (1) the glucose dehydrogenase in claim 1 is defined as selected from glucose dehydrogenase GDH DN46 derived from B. megaterium TWG3 and the glucose dehydrogenase GDH233 derived from B. megaterium AS1.223, a specific glucose dehydrogenase is defined, (2) since claim 1 recites all the technical features of the original claim 3, that is, that the four glucose dehydrogenase mutants 
This is not found persuasive.  The limitation “derived from B. megaterium IWG3.. derived from B. megaterium AS1.223” is indefinite, see the 112(b) rejection above and has been broadly interpreted to encompass any variants or any mutants of a glucose dehydrogenase isolated form B. megaterium IWG3 or B. megaterium AS1.223.  Therefore, the claims are drawn to a method of changing any activity, the coenzyme activity or specificity to any activity, coenzyme and changing a genus of preferences or properties of any glucose dehydrogenase mutants having unknown structure except comprising the consensus sequence GXXXGXG (SEQ ID NO:1) by substituting the 4th amino acid of SEQ ID NO:1 to a Gly residue, resulting in the consensus sequence of GXXGGXG SEQ ID NO:2.  The specification does not teach how to isolate and modify any glucose dehydrogenase other than GDH DN46 and DGH233 or how to make any mutant glucose dehydrogenase comprising the consensus sequence of SEQ ID NO:2 but having the recited changes other than the mutant of B. megaterium IWG3 glucose dehydrogenase (GDH DN46) or B. megaterium AS1.223  glucose dehydrogenase (GDH233), wherein the mutant GDH DN46 consisting of the T17G substitution and the mutant GDH233 consisting of the K17G substitution have increased glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 
Applicant argues that since site-directed mutation of single point mutations is a well known technology and is no longer such an unpredictable technology, one of ordinary skill in the art is able to change the activity and glucose dehydrogenase without undue experimentation.
This is not found persuasive.  While site-directed mutation of single point mutations is a well known technology and is no longer such an unpredictable technology, the claims are not directed to a method of making a single point mutation in the amino acid sequence of a glucose dehydrogenase having a defined structure, such as the B. megaterium IWG3 glucose dehydrogenase or B. megaterium AS1.223 th amino acid of SEQ ID NO:1.  The specification is limited to the teaching of a method of substituting the fourth amino acid of the consensus sequence of SEQ ID NO:1 comprised in the B. megaterium IWG3 glucose dehydrogenase (GDH DN46) and B. megaterium AS1.223  glucose dehydrogenase (GDH233) to a Gly residue, which corresponds to amino acid at position 17 of both of the full length glucose dehydrogenase, wherein the mutant GDH DN46 consisting of T17G substitution and mutant GDH233 consisting of the K17G substitution have increase glucose dehydrogenase activity with the coenzyme NADP+ compared to wildtype GDH DN46 and wildtype GDH233, respectively.   There was no general knowledge in the art about changing the coenzyme specificity and any preferences/properties of any glucose dehydrogenases to suggest that general similarity of structure confers said activity.  As discussed above, predictability of which changes can be tolerated in an amino acid sequence and obtain the desired activity requires a specific knowledge of and guidance with regard to which specific amino acids any glucose dehydrogenase comprising the consensus sequence GXXXGXG (SEQ ID NO:1) can be modified such that the resulting polypeptide has glucose dehydrogenase activity, changed coenzyme activity or different coenzyme specificity, and any changed preference or any different property compared to the parent polypeptide.  It is this specific guidance that applicants do not provide.  While the art may teach in general the 
Hence the rejection is maintained.

Conclusion

	Claims 1, 5-6, 12-13, and 17-18 are pending.

	Claims 5-6, 12-13, and 17-18 are withdrawn.

	Claim 1 is rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                          


Sequence search results of SEQ ID NO:1 of the instant application in PIR Database

Database :       PIR_80:*
                1:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir1:*
                2:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir2:*
                3:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir3:*
                4:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir4:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      18  100.0     82  2  T03727                    metallothionein-li
     2      18  100.0    108  1  S01844                    fibroin - silkworm
     3      18  100.0    128  2  C69183                    hypothetical prote
     4      18  100.0    132  2  B82824                    protein-export mem
     5      18  100.0    140  4  JQ2293                    transcription enha
     6      18  100.0    150  2  AG3397                    hypothetical membr
     7      18  100.0    158  2  A75556                    hypothetical prote
     8      18  100.0    160  2  S18658                    variant surface an
     9      18  100.0    162  2  T24937                    hypothetical prote
    10      18  100.0    170  2  JC2213                    hypothetical 14.7K
    11      18  100.0    189  2  AE3136                    Hypothetical Prote
    12      18  100.0    189  2  G98151                    hypothetical prote
    13      18  100.0    205  2  T07959                    probable cell wall
    14      18  100.0    213  2  H84526                    hypothetical prote
    15      18  100.0    216  2  T12742                    hypothetical prote
    16      18  100.0    218  1  TVHURR                    transforming prote
    17      18  100.0    234  2  C84790                    hypothetical prote
    18      18  100.0    245  2  G84853                    hypothetical prote
    19      18  100.0    247  2  S42633                    Fit-1M protein - r
    20      18  100.0    252  2  T10697                    immature seed prot
    21      18  100.0    252  2  T03160                    capsid protein - a
    22      18  100.0    254  2  A31488                    filaggrin - mouse 
    23      18  100.0    255  2  A35026                    filaggrin A - mous
    24      18  100.0    257  1  S19026                    enoyl-CoA hydratas
    25      18  100.0    259  2  T34781                    probable signal pe
    26      18  100.0    260  2  B83675                    enoyl-CoA hydratas
    27      18  100.0    261  2  E75335                    conserved hypothet
    28      18  100.0    265  2  S19923                    homeotic protein e
    29      18  100.0    268  2  S40112                    hypothetical prote
    30      18  100.0    277  2  T34625                    probable NLP/P60 f
    31      18  100.0    282  2  T51013                    related to calmodu
    32      18  100.0    299  2  T35144                    glutamate transpor
    33      18  100.0    303  2  C86011                    hypothetical prote
    34      18  100.0    303  2  C91165                    hypothetical prote
    35      18  100.0    310  2  A86239                    protein T10O24.17 
    36      18  100.0    313  2  A28444                    filaggrin precurso
    37      18  100.0    332  2  I57032                    gene Tlx-1 protein
    38      18  100.0    333  2  C48423                    homeotic protein e
    39      18  100.0    342  2  S18649                    homeotic protein H
    40      18  100.0    350  2  H70929                    probable PPE prote
    41      18  100.0    350  2  AH3043                    dehydrogenase Atu3
    42      18  100.0    350  2  D98242                    lipopolysaccharide
    43      18  100.0    356  2  G01447                    GP36b glycoprotein
    44      18  100.0    362  2  T49528                    hypothetical prote
    45      18  100.0    365  2  E70929                    probable PPE prote
    46      18  100.0    366  2  C69391                    enolase (eno) homo
    47      18  100.0    366  2  D71558                    probable GTP bindi
    48      18  100.0    373  2  S54583                    ubiquitin-like pro
    49      18  100.0    379  2  S63537                    neuropeptide allat
    50      18  100.0    379  2  S17979                    pectin lyase (EC 4
    51      18  100.0    385  2  A75317                    hypothetical prote
    52      18  100.0    387  2  T22511                    hypothetical prote
    53      18  100.0    392  2  D84392                    probable DNA-direc
    54      18  100.0    392  2  T50970                    hypothetical prote
    55      18  100.0    398  2  T35982                    probable peptide t
    56      18  100.0    400  2  AD0604                    D-alanyl-D-alanine

    58      18  100.0    400  2  G90743                    hypothetical prote
    59      18  100.0    400  2  G64821                    serine-type D-Ala-
    60      18  100.0    403  2  H98327                    enantiomer-selecti
    61      18  100.0    409  1  G69000                    molybdenum cofacto
    62      18  100.0    422  2  S73667                    adhesin P1 precurs
    63      18  100.0    425  2  T11619                    probable nucleopor
    64      18  100.0    428  2  S73379                    adhesin P1 precurs
    65      18  100.0    429  2  S23258                    adenylosuccinate s
    66      18  100.0    430  2  F83027                    adenylosuccinate s
    67      18  100.0    438  2  S40448                    fumarate hydratase
    68      18  100.0    438  2  S62453                    hypothetical prote
    69      18  100.0    438  2  S73952                    adhesin P1 precurs
    70      18  100.0    439  2  I57561                    transcription fact
    71      18  100.0    441  2  G01758                    transcription fact
    72      18  100.0    443  2  B70933                    hypothetical prote
    73      18  100.0    443  2  D95416                    probable penicilli
    74      18  100.0    445  2  D90260                    fumarate hydratase
    75      18  100.0    447  2  G84687                    probable disease r
    76      18  100.0    447  2  T18264                    cellulosome anchor
    77      18  100.0    453  2  AE2955                    glutamyl-tRNA amid
    78      18  100.0    459  2  F83602                    hypothetical prote
    79      18  100.0    461  2  A27672                    hypothetical gag p
    80      18  100.0    462  2  AH3545                    glutamyl-tRNA(gln)
    81      18  100.0    465  2  S73875                    adhesin P1 homolog
    82      18  100.0    471  2  D95356                    probable amidase [
    83      18  100.0    471  2  AE2271                    aspartate ammonia-
    84      18  100.0    477  2  H75267                    hypothetical prote
    85      18  100.0    485  2  JC4363                    glucagon receptor 
    86      18  100.0    485  2  JQ1957                    glucagon receptor 
    87      18  100.0    487  2  AF2692                    MFS permease [impo
    88      18  100.0    487  2  T49424                    hypothetical prote
    89      18  100.0    488  2  A72554                    probable Glu-tRNA 
    90      18  100.0    490  2  T09084                    phosphatidylinosit
    91      18  100.0    491  2  D70916                    hypothetical glyci
    92      18  100.0    493  2  T02376                    hypothetical prote
    93      18  100.0    496  1  ALPGP                     alpha-amylase (EC 
    94      18  100.0    496  2  A17230                    alpha-amylase (EC 
    95      18  100.0    497  2  H87555                    amidase family pro
    96      18  100.0    502  2  I52637                    Ca2+/calmodulin-de
    97      18  100.0    506  2  A81191                    hypothetical prote
    98      18  100.0    509  2  T36710                    hypothetical prote
    99      18  100.0    514  2  D86280                    protein T5E21.7 [i
   100      18  100.0    515  2  S38270                    amidase (EC 3.5.1.
   101      18  100.0    528  2  B97474                    hypothetical prote
   102      18  100.0    532  2  F70580                    hypothetical glyci
   103      18  100.0    536  2  S71332                    natriuretic peptid
   104      18  100.0    546  2  B75375                    probable amidase -
   105      18  100.0    562  2  T49386                    hypothetical prote
   106      18  100.0    568  2  S15008                    gene disco protein
   107      18  100.0    573  2  JQ0135                    hypothetical 62.8K
   108      18  100.0    575  2  S35327                    protein kinase sgg
   109      18  100.0    578  1  S70554                    phosphoprotein pho
   110      18  100.0    595  2  B97415                    hypothetical prote
   111      18  100.0    595  2  AF2632                    conserved hypothet
   112      18  100.0    596  1  WMBEH2                    UL32 protein - hum
   113      18  100.0    601  2  T00119                    probable transcrip
   114      18  100.0    615  2  AB2641                    methyl-accepting c
   115      18  100.0    622  2  D97423                    mclA protein [impo
   116      18  100.0    622  2  G96762                    hypothetical prote
   117      18  100.0    631  2  T47529                    hypothetical prote
   118      18  100.0    635  2  F75477                    hypothetical prote
   119      18  100.0    638  1  XXAV                      dihydrolipoamide S
   120      18  100.0    639  1  T02784                    calcium-dependent 
   121      18  100.0    667  2  A70893                    hypothetical glyci
   122      18  100.0    669  2  T44681                    GTP-binding protei
   123      18  100.0    670  2  T02092                    beta-fructofuranos
   124      18  100.0    670  2  T13739                    probable hormone r
   125      18  100.0    673  2  C86278                    F14L17.15 protein 
   126      18  100.0    679  2  B75262                    conserved hypothet
   127      18  100.0    683  2  A82704                    1,4-beta-cellobios

   129      18  100.0    698  2  T17261                    hypothetical prote
   130      18  100.0    702  2  T27730                    hypothetical prote
   131      18  100.0    707  2  F86925                    probable acyl-CoA 
   132      18  100.0    712  2  B47021                    pectic enzyme secr
   133      18  100.0    713  1  UMMS                      period clock prote
   134      18  100.0    733  2  S10932                    probable protein k
   135      18  100.0    734  1  S26072                    photosystem I prot
   136      18  100.0    739  2  T51701                    phosphoribosylform
   137      18  100.0    739  2  B86816                    hypothetical prote
   138      18  100.0    758  2  T48815                    mixed-linked gluca
   139      18  100.0    805  2  AD2044                    hypothetical prote
   140      18  100.0    823  2  A36378                    probable transcrip
   141      18  100.0    833  2  F81989                    hypothetical prote
   142      18  100.0    853  2  A70896                    hypothetical glyci
   143      18  100.0    870  2  T09137                    extensin homolog -
   144      18  100.0    882  2  B70812                    hypothetical glyci
   145      18  100.0    892  2  F87325                    hypothetical prote
   146      18  100.0    936  2  S43738                    transcription acti
   147      18  100.0    938  2  A56731                    chromatin assembly
   148      18  100.0    958  2  T13593                    hypothetical prote
   149      18  100.0    981  2  A41401                    mineralocorticoid 
   150      18  100.0    988  2  T03307                    hypothetical 109.6
   151      18  100.0    998  2  S31735                    NAD ADP-ribosyltra
   152      18  100.0   1010  2  T13167                    Lola-like protein 
   153      18  100.0   1038  2  JT0663                    ras GTPase-activat
   154      18  100.0   1043  2  T13733                    FTZ-F1 protein - f
   155      18  100.0   1067  2  S35423                    protein kinase sgg
   156      18  100.0   1123  2  A44766                    defective chorion-
   157      18  100.0   1132  2  A35098                    MHC class III hist
   158      18  100.0   1160  2  T13713                    beta3 protein - fr
   159      18  100.0   1170  2  S30010                    probable finger pr
   160      18  100.0   1248  2  A53588                    adenylate cyclase 
   161      18  100.0   1251  2  S48687                    type VIII adenylyl
   162      18  100.0   1265  1  A37967                    neural cell adhesi
   163      18  100.0   1273  2  T00338                    hypothetical prote
   164      18  100.0   1290  2  T00018                    period protein hom
   165      18  100.0   1291  2  T00019                    period protein hom
   166      18  100.0   1295  1  SYECPG                    phosphoribosylform
   167      18  100.0   1295  2  C85901                    hypothetical prote
   168      18  100.0   1295  2  AD0827                    phosphoribosylform
   169      18  100.0   1295  2  G91056                    phosphoribosylform
   170      18  100.0   1296  2  AF0355                    phosphoribosylform
   171      18  100.0   1297  2  A82272                    phosphoribosylform
   172      18  100.0   1298  2  B83175                    phosphoribosylform
   173      18  100.0   1306  2  T13592                    hypothetical prote
   174      18  100.0   1320  2  H64090                    phosphoribosylform
   175      18  100.0   1320  2  G81017                    phosphoribosylform
   176      18  100.0   1320  2  G81961                    phosphoribosylform
   177      18  100.0   1322  2  D82685                    phosphoribosylform
   178      18  100.0   1323  2  T11661                    phosphoribosylform
   179      18  100.0   1343  2  T20718                    hypothetical prote
   180      18  100.0   1354  2  T13363                    phosphoribosylform
   181      18  100.0   1358  2  S64356                    phosphoribosylform
   182      18  100.0   1428  2  T08852                    lustrin A - Califo
   183      18  100.0   1509  2  B89985                    hypothetical prote
   184      18  100.0   1515  2  T52081                    MRP-like ABC trans
   185      18  100.0   1538  2  H70846                    hypothetical glyci
   186      18  100.0   1551  2  AH3488                    gramicidin S biosy
   187      18  100.0   1560  2  T02885                    peroxisome prolife
   188      18  100.0   1576  2  T28655                    receptor-like hist
   189      18  100.0   1576  2  T30898                    receptor-like hist
   190      18  100.0   1599  2  T16210                    hypothetical prote
   191      18  100.0   1711  1  A47392                    chromodomain-helic
   192      18  100.0   1778  2  T50074                    probable nucleopor
   193      18  100.0   1844  2  T51890                    related to Nup98-N
   194      18  100.0   1910  2  AF0394                    probable adhesin h
   195      18  100.0   1938  2  A37361                    probable integral 
   196      18  100.0   2038  2  A43742                    female sterile hom
   197      18  100.0   2059  2  D82671                    surface protein XF
   198      18  100.0   2144  2  S71490                    ash1 protein - fru

   200      18  100.0   2395  1  S50820                    surface protein ty
   201      18  100.0   2411  2  A46299                    tyrosine kinase su
   202      18  100.0   2415  1  A39086                    aggrecan precursor
   203      18  100.0   2422  2  T12687                    ALR protein homolo
   204      18  100.0   2704  2  S09118                    G surface protein 
   205      18  100.0   2718  2  A23475                    G surface protein 
   206      18  100.0   2899  2  T21546                    hypothetical prote
   207      18  100.0   2915  2  G87867                    protein F36A2.13 [
   208      18  100.0   3063  2  S55505                    fatty-acid synthas
   209      18  100.0   3190  2  T13828                    CREB-binding prote
   210      18  100.0   3345  2  T13423                    hypothetical prote
   211      18  100.0   3705  2  AD0123                    probable autotrans
   212      18  100.0   3759  2  A35085                    trithorax protein 
   213      17   94.4     35  2  S44360                    integrin beta-3 - 
   214      17   94.4     41  2  F82525                    hypothetical prote
   215      17   94.4     45  2  B29548                    mast cell proteina
   216      17   94.4     45  2  E70915                    hypothetical prote
   217      17   94.4     56  2  T34739                    hydrophobic protei
   218      17   94.4     56  2  S50120                    activating factor 
   219      17   94.4     56  2  AB2565                    hypothetical prote
   220      17   94.4     64  2  A86333                    hypothetical prote
   221      17   94.4     66  1  C53589                    carnobacteriocin B
   222      17   94.4     70  2  AG3630                    nosX2 protein [imp
   223      17   94.4     71  1  JN0362                    H+-transporting tw
   224      17   94.4     73  2  E70833                    hypothetical prote
   225      17   94.4     74  2  S68269                    Y-box binding prot
   226      17   94.4     78  2  T31106                    probable glycerol-
   227      17   94.4     80  2  B85475                    hypothetical prote
   228      17   94.4     80  2  E71430                    hypothetical prote
   229      17   94.4     82  2  T04476                    acclimation protei
   230      17   94.4     83  2  JC2021                    enhancer factor I 
   231      17   94.4     84  2  T04475                    probable acclimati
   232      17   94.4     85  2  T07090                    metallothionein-II
   233      17   94.4     85  2  F96667                    unknown protein, 5
   234      17   94.4     86  2  S16835                    Ig kappa chain V r
   235      17   94.4     87  2  C84183                    hypothetical prote
   236      17   94.4     88  2  T16612                    mitochondrial ATPa
   237      17   94.4     90  1  A60952                    amyloid protein AA
   238      17   94.4     91  2  H97856                    hypothetical prote
   239      17   94.4     93  2  AG1359                    holin [Bacteriopha
   240      17   94.4     93  2  AH1448                    holin (Bacteriopha
   241      17   94.4     94  2  A64863                    hypothetical prote
   242      17   94.4     96  2  S69800                    holin protein 10.3
   243      17   94.4     96  2  S69798                    holin protein, 10.
   244      17   94.4     96  2  B95904                    hypothetical prote
   245      17   94.4     98  2  C82164                    hypothetical prote
   246      17   94.4     98  2  A95329                    probable fragment 
   247      17   94.4     99  2  B25439                    Beejin protein - s
   248      17   94.4    100  2  PQ0161                    protein kinase (EC
   249      17   94.4    100  2  G87478                    hypothetical prote
   250      17   94.4    101  2  A43262                    hypothetical prote
   251      17   94.4    101  2  T41880                    ODV-E18 orf143 - B
   252      17   94.4    102  2  D71415                    hypothetical prote
   253      17   94.4    102  2  S04126                    probable phospholi
   254      17   94.4    106  2  S03303                    Ig kappa chain V r
   255      17   94.4    106  2  C83584                    conserved hypothet
   256      17   94.4    106  2  H97475                    hypothetical prote
   257      17   94.4    106  2  AC2694                    hypothetical prote
   258      17   94.4    107  2  PD0011                    Ig kappa chain V r
   259      17   94.4    107  2  T48759                    hypothetical prote
   260      17   94.4    107  2  B85356                    glycine-rich prote
   261      17   94.4    108  2  T51146                    ring-box protein 1
   262      17   94.4    109  2  T23176                    hypothetical prote
   263      17   94.4    110  1  S40402                    protein-export pro
   264      17   94.4    110  2  JC1411                    ribosomal protein 
   265      17   94.4    110  2  A85981                    protein export mem
   266      17   94.4    110  2  AD0902                    protein-export mem
   267      17   94.4    110  2  F91135                    protein-export pro
   268      17   94.4    110  2  A71321                    hypothetical prote
   269      17   94.4    111  2  F82297                    preprotein translo

   271      17   94.4    112  1  L1HUHA                    Ig lambda chain V-
   272      17   94.4    113  2  H84146                    hypothetical prote
   273      17   94.4    113  2  E72648                    hypothetical prote
   274      17   94.4    115  2  AE3568                    integral membrane 
   275      17   94.4    116  2  F81031                    protein-export mem
   276      17   94.4    118  2  T46674                    probable polyketid
   277      17   94.4    120  2  S41815                    Ig kappa chain V r
   278      17   94.4    120  2  A34871                    Ig kappa chain V r
   279      17   94.4    120  2  S71563                    drought-induced pr
   280      17   94.4    120  2  T42736                    hypothetical prote
   281      17   94.4    120  2  AD3605                    potassium efflux s
   282      17   94.4    121  2  E72755                    hypothetical prote
   283      17   94.4    122  1  R5HG12                    ribosomal protein 
   284      17   94.4    122  2  AC1848                    hypothetical prote
   285      17   94.4    124  2  S18352                    phenylalanine ammo
   286      17   94.4    125  2  S56368                    hypothetical prote
   287      17   94.4    125  2  G86109                    hypothetical prote
   288      17   94.4    125  2  T01628                    hypothetical prote
   289      17   94.4    126  2  T31601                    hypothetical prote
   290      17   94.4    127  2  G95291                    hypothetical prote
   291      17   94.4    129  2  T03861                    glycine-rich prote
   292      17   94.4    129  2  T20081                    hypothetical prote
   293      17   94.4    129  2  B83053                    secretion protein 
   294      17   94.4    132  2  T28218                    hypothetical prote
   295      17   94.4    133  2  D86175                    hypothetical prote
   296      17   94.4    133  2  T02778                    y4dO protein - Rhi
   297      17   94.4    135  2  JQ1084                    nodulin-5 precurso
   298      17   94.4    135  2  C82998                    hypothetical prote
   299      17   94.4    135  2  T01322                    aluminum-induced p
   300      17   94.4    137  2  T04930                    glycine-rich cell 
   301      17   94.4    137  2  S54219                    flagellar basal bo
   302      17   94.4    137  2  B82998                    hypothetical prote
   303      17   94.4    138  2  S24081                    envelope protein -
   304      17   94.4    138  2  E75509                    hypothetical prote
   305      17   94.4    139  2  S76129                    hypothetical prote
   306      17   94.4    140  2  C24747                    T-cell receptor be
   307      17   94.4    140  2  H71244                    hypothetical prote
   308      17   94.4    141  2  E39768                    cholinesterase (EC
   309      17   94.4    142  2  F70234                    hypothetical prote
   310      17   94.4    143  1  QQEC32                    hypothetical prote
   311      17   94.4    143  2  B72627                    hypothetical prote
   312      17   94.4    146  2  H97897                    50S ribosomal prot
   313      17   94.4    146  2  H95026                    ribosomal protein 
   314      17   94.4    146  2  T30676                    hypothetical prote
   315      17   94.4    147  2  G86884                    50S ribosomal prot
   316      17   94.4    147  2  C31844                    kilB protein - Str
   317      17   94.4    147  2  B69040                    hypothetical prote
   318      17   94.4    147  2  D86389                    hypothetical prote
   319      17   94.4    148  2  AG2330                    50S ribosomal prot
   320      17   94.4    148  2  B45637                    merozoite surface 
   321      17   94.4    149  2  S19130                    rab15 protein - wh
   322      17   94.4    149  2  S53876                    sex-regulated prot
   323      17   94.4    152  2  JQ0791                    proteoglycan 17K c
   324      17   94.4    152  2  T07858                    glycine-rich prote
   325      17   94.4    153  2  E71351                    probable ribosomal
   326      17   94.4    154  2  B83514                    conserved hypothet
   327      17   94.4    154  2  A70508                    hypothetical prote
   328      17   94.4    156  2  AC3636                    hypothetical prote
   329      17   94.4    156  2  T29730                    hypothetical prote
   330      17   94.4    157  2  S18651                    variant surface an
   331      17   94.4    157  2  S57603                    hypothetical prote
   332      17   94.4    157  2  H69019                    conserved hypothet
   333      17   94.4    158  2  A28058                    secretory granule 
   334      17   94.4    158  2  D81820                    hypothetical prote
   335      17   94.4    158  2  AB1045                    FxsA protein [impo
   336      17   94.4    158  2  A98269                    suppressor of F ex
   337      17   94.4    159  2  S51498                    dUTP diphosphatase
   338      17   94.4    159  2  S11234                    antigen, 19K - Myc
   339      17   94.4    159  2  D70801                    lipoprotein lpqH p
   340      17   94.4    159  2  T31598                    hypothetical prote

   342      17   94.4    161  1  HMECA1                    hemagglutinin AFA-
   343      17   94.4    161  2  G71407                    transcription fact
   344      17   94.4    161  2  E70530                    hypothetical prote
   345      17   94.4    162  2  C85356                    glycine-rich prote
   346      17   94.4    162  2  C83401                    hypothetical prote
   347      17   94.4    163  2  S01152                    RAB21 protein - ri
   348      17   94.4    163  2  S22630                    19K antigen - Myco
   349      17   94.4    164  2  S11847                    rab16C protein - r
   350      17   94.4    164  2  A87556                    hypothetical prote
   351      17   94.4    165  1  KNRZG1                    glycine-rich cell 
   352      17   94.4    165  2  T03392                    probable dehydrin 
   353      17   94.4    165  2  AI3138                    conserved hypothet
   354      17   94.4    166  1  PZRB1                     protein phosphatas
   355      17   94.4    166  2  C75512                    hypothetical prote
   356      17   94.4    166  2  G75519                    conserved hypothet
   357      17   94.4    167  2  S21359                    keratin, type I, c
   358      17   94.4    167  2  JQ2258                    dehydrin-like prot
   359      17   94.4    167  2  C64456                    hypothetical prote
   360      17   94.4    167  2  S73026                    hypothetical prote
   361      17   94.4    169  2  A84320                    hypothetical prote
   362      17   94.4    170  2  G81426                    H+-transporting tw
   363      17   94.4    171  2  T28000                    hypothetical prote
   364      17   94.4    172  2  T03380                    oleosin 18K - rice
   365      17   94.4    172  2  A03857                    hypothetical prote
   366      17   94.4    172  2  B84260                    hypothetical prote
   367      17   94.4    172  2  H84391                    hypothetical prote
   368      17   94.4    174  2  S00273                    period clock prote
   369      17   94.4    174  2  T36082                    proline-rich prote
   370      17   94.4    175  2  T05380                    hypothetical prote
   371      17   94.4    175  2  S52030                    oleosin 17 - maize
   372      17   94.4    175  2  A70824                    hypothetical glyci
   373      17   94.4    175  2  S56188                    probable membrane 
   374      17   94.4    176  2  T52661                    cysteine synthase 
   375      17   94.4    177  2  A56271                    long polar fimbria
   376      17   94.4    177  2  B98149                    hypothetical prote
   377      17   94.4    178  2  E87300                    conserved hypothet
   378      17   94.4    179  1  GZRT0                     secretory granule 
   379      17   94.4    179  2  A42367                    spore coat protein
   380      17   94.4    180  2  B45613                    surface antigen FU
   381      17   94.4    181  2  G71293                    hypothetical prote
   382      17   94.4    181  2  B70170                    hypothetical prote
   383      17   94.4    182  2  A02946                    keratin, 59K type 
   384      17   94.4    182  2  T45492                    N-acetylglucosamin
   385      17   94.4    183  2  H97760                    hypothetical prote
   386      17   94.4    184  2  G72766                    probable hit-like 
   387      17   94.4    184  2  S57778                    oleosin 1 - barley
   388      17   94.4    184  2  S12095                    embryonic abundant
   389      17   94.4    184  2  B49239                    major fimbrial cha
   390      17   94.4    184  2  AB1876                    hypothetical prote
   391      17   94.4    185  2  H84601                    probable dehydrin 
   392      17   94.4    186  2  F90190                    conserved hypothet
   393      17   94.4    187  2  A35040                    oleosin 18 - maize
   394      17   94.4    187  2  T51876                    hypothetical prote
   395      17   94.4    187  2  A95896                    conserved hypothet
   396      17   94.4    188  2  AI1045                    elongation factor 
   397      17   94.4    188  2  AB0044                    elongation factor 
   398      17   94.4    188  2  F86110                    elongation factor 
   399      17   94.4    188  2  S34443                    translation elonga
   400      17   94.4    188  2  H91269                    elongation factor 
   401      17   94.4    188  2  I64061                    translation elonga
   402      17   94.4    188  2  T02822                    probable membrane 
   403      17   94.4    189  2  E95418                    probable KdpC pota
   404      17   94.4    189  2  B49845                    hypothetical prote
   405      17   94.4    189  2  T48828                    hypothetical prote
   406      17   94.4    189  2  T04499                    auxin-induced prot
   407      17   94.4    190  2  I40869                    hypothetical prote
   408      17   94.4    195  2  S24228                    BHV-1 protein homo
   409      17   94.4    195  2  E70446                    N-terminus of phag
   410      17   94.4    195  2  G83170                    hypothetical prote
   411      17   94.4    196  2  I39698                    blue copper-bindin

   413      17   94.4    199  2  AC3606                    hypothetical cytos
   414      17   94.4    199  2  AC3241                    conserved hypothet
   415      17   94.4    199  2  AB3172                    conserved hypothet
   416      17   94.4    199  2  AB3195                    conserved hypothet
   417      17   94.4    200  2  I48108                    sodium channel alp
   418      17   94.4    200  2  T02173                    probable alcohol d
   419      17   94.4    200  2  AD3220                    conserved hypothet
   420      17   94.4    201  2  E84189                    hypothetical prote
   421      17   94.4    201  2  G01204                    twist protein homo
   422      17   94.4    201  2  G95852                    conserved hypothet
   423      17   94.4    201  2  F95270                    hypothetical prote
   424      17   94.4    202  2  D81378                    probable integral 
   425      17   94.4    203  1  WMBPTB                    gene 10 protein - 
   426      17   94.4    203  2  T33360                    hypothetical prote
   427      17   94.4    204  2  D84809                    hypothetical prote
   428      17   94.4    205  1  P8XRBH                    nonstructural prot
   429      17   94.4    206  1  B69128                    precorrin isomeras
   430      17   94.4    206  2  T34979                    probable lipoprote
   431      17   94.4    206  2  I53066                    gene M-twist prote
   432      17   94.4    207  2  H84273                    flagellin A1 precu
   433      17   94.4    207  2  C70856                    hypothetical prote
   434      17   94.4    207  2  S20683                    phosphinomethylmal
   435      17   94.4    208  2  T46896                    merozoite surface 
   436      17   94.4    208  2  B84233                    hypothetical prote
   437      17   94.4    208  2  B86310                    hypothetical prote
   438      17   94.4    209  2  H86259                    protein T12C24.14 
   439      17   94.4    210  2  T18242                    ras protein homolo
   440      17   94.4    210  2  T46303                    hypothetical prote
   441      17   94.4    211  2  S08522                    probable sodium-de
   442      17   94.4    211  2  S76186                    hypothetical prote
   443      17   94.4    211  2  C37491                    hypothetical prote
   444      17   94.4    211  2  AB2117                    hypothetical prote
   445      17   94.4    211  2  AB2645                    conserved hypothet
   446      17   94.4    212  2  D69641                    amidotransferase h
   447      17   94.4    212  2  A37471                    hypothetical orf3 
   448      17   94.4    213  2  B25750                    nodulin-26b - soyb
   449      17   94.4    214  2  T09535                    dnaK-type molecula
   450      17   94.4    215  2  S54203                    keratin 6 - bovine
Blast search results of SEQ ID NO:1 of the instant application 


    PNG
    media_image1.png
    980
    1508
    media_image1.png
    Greyscale